

115 HR 6012 IH: North Korea Nuclear Baseline Act
U.S. House of Representatives
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6012IN THE HOUSE OF REPRESENTATIVESJune 6, 2018Mr. Engel (for himself, Mr. McCaul, Mr. Sherman, Mr. Yoho, Mr. Ted Lieu of California, and Mr. Russell) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Permanent Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require reports on North Korea’s nuclear capabilities, and for other purposes.
	
 1.Short titleThis Act may be cited as the North Korea Nuclear Baseline Act. 2.Reports relating to DPRK nuclear capabilities (a)Baseline reportNot later than 60 days after the date of the enactment of this Act, the President, acting through the Director of National Intelligence, the Secretary of Defense, and the Secretary of State, shall transmit to the Committee on Armed Services, Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate a report on the status of the DPRK’s nuclear program in order to establish a baseline of progress for negotiations with the DPRK regarding denuclearization. Such report shall include, to the extent known or suspected, the following:
 (1)The location, quantity, and operational status of the DPRK’s nuclear weapons. (2)The location of the DPRK’s nuclear research, development, and production facilities, including covert facilities.
 (3)The location, quantity, and operational status of the DPRK’s ballistic missiles. (4)The location of the DPRK’s ballistic missile manufacturing and assembly facilities.
 (5)An assessment of any intelligence gaps regarding the information required by this subsection. (b)UpdateThe report required under subsection (a) shall be updated and re-transmitted every 180 days. Such updated and re-transmitted reports shall include the following information:
 (1)The quantity of nuclear weapons and ballistic missiles verifiably dismantled, destroyed, rendered unusable, or transferred out of the DPRK during each reporting period.
 (2)The location of nuclear research, development, and production facilities identified and verifiably dismantled, destroyed, or rendered unusable during each reporting period.
 (3)The location of ballistic missile manufacturing and assembly facilities verifiably dismantled, destroyed, or rendered unusable during each reporting period.
 (4)The quantity of nuclear weapons and ballistic missiles remaining within the DPRK or under the control of the DPRK.
 (5)The quantity and locations of nuclear and ballistic missile research, development, and production facilities remaining within the DPRK or under the control of the DPRK.
 (6)An assessment on the progress made in extending the breakout period required for the DPRK to reconstitute its nuclear weapons program and build a nuclear weapon relating to the information required under this subsection.
 (c)Verification assessment reportThe updated and re-transmitted reports required under subsection (b) shall include, every 365 days, information, as appropriate, relating to the progress made during the previous 365 day period on the following matters:
 (1)The establishment of safeguards and other control mechanisms and other assurances secured from the DPRK to ensure the DPRK’s activities permitted under any agreement will not be used to further any nuclear-related military or nuclear explosive purpose, including for any research on or development of any nuclear explosive device or any other nuclear-related military purpose.
 (2)The capacity of the United States or an international organization, including the International Atomic Energy Agency, to effectively access and investigate in the DPRK suspicious sites or allegations of covert nuclear related activities, including storage sites of nuclear weapons.
 (d)FormEach report required under this section shall be submitted in unclassified form but may contain a classified annex.
 (e)SunsetThis section shall terminate on the date that is three years after the date of the enactment of this Act.
 (f)DefinitionIn this section, the term DPRK means the Democratic People’s Republic of Korea (commonly referred to as North Korea). 